Me. Justice Heeníndez,
after making the above state-of facts, delivered the following opinion of the court:
Section 345 of the Code of Criminal Procedure prescribes that either party in a criminal action amounting to felony, may appeal to the Supreme Court, provided the appeal be based on a question of law, and Sections 347 and 348 of tbe same code, specify the decisions from which such appeal may be taken, this remedy not being allowed from decisions rendered in prosecutions for misdemeanor, wherefore it is obvious that whether the literal text of aforesaid section 345, or the rule of interpretation inclusio unius est exclusio alterius be followed, appeals in criminal cases lie only where the crime amounts to a felony, especially when it is remembered that in the Code of Criminal Procedure of California, from which the one now in force in this Island was in a great measure taken, such appeal is expressly allowed in actions both for felony and misdemeanor, whence it is to be inferred that in failing to mention the appeal in actions for misdemeanor in aforesaid section 345, it was the legislative intent to deny the benefit thereof in such cases.
Although sections 374 and 375 of the Code of Criminal Procedure, in providing when a defendant may be admitted *543to bail, refer to cases where the appeal is from a judgment imposing a fine only, or the penalty of imprisonment, which seems to be in contradiction to the provision of aforesaid section 345, wherein no appeal is allowed in actions for misdemeanor, such contradiction does not exist, for a defendant may be sentenced to pay a fine, and in case of his failure to pay it, to imprisonment in the penitentiary, in which case the offense should be deemed a felony, according to section 14 of the Penal Code; and with regard to the punishment of imprisonment, inasmuch as the latter, as is to be inferred from section 10 of the same code, involves a generical idea consisting essentially of the deprivation of liberty, applicable alike to that undergone in the penitentiary and in jail, the imprisonment which allows of admission to bail in case of appeal, should be understood in the one included in the first specific sense hereinbefore given, whence it is to be inferred that sections 374 and 375 of the Code of Criminal Procedure do not refer to admission to bail in order to take an appeal in an action for misdemeanor, but in one for felony, and that said sections, instead of being in contradiction, are in accord with section 345 of the same code.
Inasmuch as Natividad and Crisanto Castro were sentenced to imprisonment in jail for one year, it is evident that the ofiense punished is, according to section 14 of the Penal Code, a misdemeanor, and therefore the appeal allowed by the District Court of San Juan, does not lie.
Said appeal not being admissible, this Supreme Court has no authority to take cognizance thereof, and consequently the judgment rendered by the District Court of San Juan must stand.
We adjudge that we should declare and do declare that the appeal taken by the accused Natividad and Crisanto ■Castro, and allowed, does not lie, and impose the costs upon them, and it is hereby ordered that a certified copy of this decision be forwarded to the District Court of San Juan, for *545the purposes of the execution of the judgment rendered on the 22nd of January last.
Messrs. Chief Justice Quiñones, and Associate Justices Figueras, Sulzbacher and MacLeary, concurring.